DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/1/2020 and 1/8/2020 have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “using” but does not recite proper method steps such as applying, lubricating, etc. reciting the steps of the claimed method indefinite.  
Claim 11 recites “wherein the mechanical component having sliding or rolling between contacting surfaces lubricated with the lubricant composition, a phase 
Claim 12 recites the composition is a finished gear, transmission, engine or industrial lubricant.  It is unclear what applicant means by “finished” (i.e. it appears that any addition of any additive might qualify as forming a “finished” lubricant or whether applicant is claiming the composition meets some standard).  Clarification is requested for the record.
Claim 8 sets forth a list of additives; however, the list seems to just end without punctuation, etc. making it indefinite as to whether this is a clerical error or whether there are supposed to be further members of the Markush group.
Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 1 recites “comprising using” without setting forth any steps involved in the process (i.e. applying, lubricating, etc.) resulting in an improper definition of a process i.e. result in a claim which is not a proper process claim under 35 USC 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v.Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Interpretation/Introduction
The following claim interpretation and/or introduction is expressly incorporated into each and every rejection below a though fully set forth therein.
The examiner notes that in some instance the references may teach overlapping ranges of mass % and viscosity and traction coefficient as more fully below set forth.  See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
The preamble:  for improving wear control, while maintain or improving energy efficiency in a mechanical component having sliding or rolling between contacting surface” does not further limit the claimed process where the chemical components and Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000) MPEP 2111.02
The below cited prior art teaches the claimed compositional components in the claimed ranges with the claimed physical/performance qualities (i.e. kinematic viscosity, etc.) and are therefore capable and will necessarily afford improved war control while maintaining or improving energy efficiency in a mechanical component having sliding or rolling between contacting surfaces.  The reference having disclosed the claimed blend of base stocks having the claimed viscosities being of the type (i.e. polyalphaolefin and metallocene polyalphaolefin) used for the same purpose (i.e. gear oil) will necessarily possess the claimed properties such as miscibility and traction coefficient which meet and/or overlap the claimed ranges including being independent of viscosity of the lubricant composition and will perform as set forth in instant claim 1 when between surfaces lubricated 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
As taught by the instant specification, below references and product information for certain cited commercial products (see product information and portions of specification set forth in the below rejections where the product information is provided for convenience of applicant):
mPAO 150 has a kV at 40°C of approx.. 1700 cSt
PAO4 has a kV at 100°C of approx. 19 cSt

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Ho et al (US 2017/0137733)
Regarding Claims 1-12
Ho et al (US 2017/0137733) discloses an embodiment comprising a  

    PNG
    media_image1.png
    433
    598
    media_image1.png
    Greyscale

(being with the range of claim 1 for 50-95 % first and 5-50 % second where SpectraSyn Elite 150 is second and Spectrasyn 4 is first and also meeting KV40 limitations – see below)

    PNG
    media_image2.png
    214
    606
    media_image2.png
    Greyscale


And the composition comprises an additive package [0103] including an antioxidant (Table 2) (meeting the limitation of claim 8)
The composition is a formulated gear oil [0103-0106] (i.e. used in mechanical component having sliding or rolling between contacting surfaces)
Since the reference teaches a blend of the instantly claimed PAO and mPAO having the claimed kinematic viscosity at 40°C in amounts which fall within the claimed ranges, the composition will necessarily possess the claimed performance properties/features such as film thickness controlled by concentration of instant claim 2, traction coefficient independent of viscosity o claim 9 and claimed MTM TC’s of claim 7 as well as those of claim 11 for phase separation/transition in contact zone, etc.
SpectraSyn 4 is a commercial product which has a kinematic viscosity at 40°C of 19 cSt being within the claimed range of 1 to 50 and is present in an amount of 56.50 mass % of the base oil being within the claimed range of 50-95 % and SpectraSyn Elite 150 is a commercial product and has a kV at 40°C of 1705 cSt (being within the claimed range of 100 cSt to 2000 cSt) in an amount of 21.59 wt.% being within the claimed range of 5 to 50 wt.%.  
The composition is used as a formulation gear oil and tested in accordance with ASTM D2983 as well as the Rotating Pressure Vessel Oxidation test. [0103-0106] (i.e. used in a mechanical component having a sliding or rolling between contacting surfaces)

The instant specification: 
The instant specification provides support for the examiner’s position that the teaching of the above reference as cited meets the claimed process with the claimed base stocks and will necessarily possess the claimed properties. 
The instant specification recognizes that mPAO 150 has kV at 100° of 150 cSt and 1700 cSt at 40°C and PAO 4 has KV100° of 4 and KV40° of 19 and that mPAO 150 and PAO 4 are suitable base oils [0201-0202] and have traction coefficients within the claimed range (Table 4 Instant Specification) specifically that the commercial products SpectraSyn 4 and SpectraSyn Elite 150 meet the claimed limitations for viscosity at 40°C and traction coefficient of claim 7 and are miscible. 
From instant application PGPUB for ease of reference showing the blend of Spectrasyn4 and SpectraSyn Elite 150 being the same products used in the prior art reference as above cited.

    PNG
    media_image3.png
    144
    526
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    540
    842
    media_image4.png
    Greyscale

Fig 3-4 of instant specification showing performance features of mPAO 150 and PAO 4 blend within the claimed ranges.
Product information for the convenience of applicant:

    PNG
    media_image5.png
    468
    1103
    media_image5.png
    Greyscale


Claim(s) 1, 3-6, 8, and 10-12 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Givens et al (US 2012/0316094)
Claim(s) 2, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Givens et al (US 2012/0316094) as applied to claims 1, 3-5, 8, and 10-12 above
Regarding Claims 1-12:
Givens et al (US 2012/0316094) discloses a bi modal blend of oil viscosities of base stocks ( meeting the limitations of claim 10 for bi modal) with viscosity differences of at least 30 cSt at Kv100°C which are blended into finished oils for gears providing efficiency boosts [0020] (meeting the limitation for finished gear lubricant of claim 12 and intended use of improved efficiency of claim 1)The base stocks are produced using metallocene catalysts forming poly alpha olefins [0022]  (meeting the limitations of claim 5 for metallocene catalyzed PAO)

    PNG
    media_image6.png
    572
    964
    media_image6.png
    Greyscale


The composition comprises a first base stock with Kv100° over 40 cSt such as a metallocene PAO [0071] and a second base stock with a KV100° of less than 10 cSt such as between 1.5 and 5 cSt at 100°C [0072] (overlapping the range of claim 1)
The composition comprises additives such as dispersants, extreme pressure additives, anti wear additives friction reducers, etc. [0094] (meeting the limitations of claim 8)

    PNG
    media_image7.png
    164
    530
    media_image7.png
    Greyscale

The second base stock includes Group IV and are used in ranges of 20- 85 wt.% [0204] and has a KV100° of less than 10 [0209] (overlapping the range of claim 1 for kV40° of 1 to 50 and for 50-95 % mass)

    PNG
    media_image8.png
    142
    536
    media_image8.png
    Greyscale

(meeting/falling within the limitation of claim 7 for composition traction coefficient of less than 0.15 and claim 9)
gear oil [0210](meeting the limitation for using in a mechanical component with sliding or rolling component of claim 1 and claim 12 gear finished gear oil)
The below examples meet the claimed viscosity and mass % for both base oil 1 and base oil 2 and for PAO and metallocene PAO and for additives:

    PNG
    media_image9.png
    113
    508
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    544
    651
    media_image10.png
    Greyscale

(Oil 2 meeting the limitation of claims for Kv at 40°C and % by weight of first and second base oil where first has 53.76 mas % within the range of 50-95 wt.% and second of 36.14 mass % within the range of 5 to 50 wt.%)

    PNG
    media_image11.png
    417
    648
    media_image11.png
    Greyscale

The MTM in the above chart is not for the embodiment which encompasses the instant claims however the examiner maintains the embodiment of mPAO 150 and PAO 4 will meet the traction limitations.


    PNG
    media_image12.png
    1047
    1037
    media_image12.png
    Greyscale

Meeting the % mass of the first and second base oil of claims 1 and 3 – esp. oil 9 and the kv 40° for both base oils and for additives of claim 8)

    PNG
    media_image13.png
    140
    555
    media_image13.png
    Greyscale
(overlapping the claimed ranges) 
Commercially available gear oil additive packages contain additives such as extreme pressure additives, antiwear additives, dispersants, detergents, antioxidants corrosion and friction reducers etc. [0093] and are used in effective amounts [0197-0199]
The composition is in a tapered roller bearing [0067] 
The composition improves are release, shear stability, wear and load characteristic [0012] and affords unexpected favorable improvement in lubricating properties including traction coefficient, load and wear [0019] and efficiency boosts [0020] and provides lube film protection properties [0233][0241] the composition has shear stability and improved air release, foam collapse rate and load characteristic [0012] 
The composition being the claimed composition will necessarily possess the claimed performance feature in a mechanical gear/bearing, etc. and meet the limitations of claims 2, 7 and 9 as to traction coefficient, etc. or in the alternative overlap same.  The examiner notes that the reference teaches values within the claimed ranges and in some instances overlapping ranges.



The instant specification: 
The instant specification provides support for the examiner’s position that the teaching of the above reference as cited meets the claimed process with the claimed base stocks and will necessarily possess the claimed properties. 
Product information provided for convenience of applicant:

    PNG
    media_image5.png
    468
    1103
    media_image5.png
    Greyscale

The instant specification recognizes that mPAO 150 has kV at 100° of 150 cSt and 1700 cSt at 40°C and PAO 4 has KV100° of 4 and KV40° of 19 and that mPAO 150 and PAO 4 are suitable base oils [0201-0202] and have traction coefficients within the claimed range (Table 4 Instant Specification) specifically that the commercial products SpectraSyn 4 and SpectraSyn Elite 150 meet the claimed limitations for viscosity at 40°C and traction coefficient of claim 7 and are miscible. 
From instant application PGPUB for ease of reference showing the blend of Spectrasyn4 and SpectraSyn Elite 150 being the same products used in the prior art reference as above cited.

    PNG
    media_image3.png
    144
    526
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    540
    842
    media_image4.png
    Greyscale

Fig 3-4 of instant specification showing performance features of mPAO 150 and PAO 4 blend within the claimed ranges.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,598,103. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the issued patent claim the use of a bimodal base oil blend having Group IV base oils (i.e. PAO) which include metallocene PAO having kinematic viscosities which overlap the claimed ranges  and comprising additives which improve efficiency such as fuel economy and reduce traction coefficient of engine oil (i.e. sliding mechanism) 
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8,728,999. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the issued patent claim the use of a bimodal base oil blend having Group IV base oils (i.e. PAO) which include metallocene PAO having kinematic viscosities which overlap the claimed ranges  and comprising additives which improve efficiency such as fuel economy and reduce traction coefficient of engine oil (i.e. sliding mechanism) 
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8,759,267. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the issued patent claim the use of a bimodal base oil blend having Group IV base oils (i.e. PAO) which include metallocene PAO having kinematic  
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,834,705. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the issued patent claim the use of a bimodal base oil blend having Group IV base oils (i.e. PAO) which include metallocene PAO having kinematic viscosities which overlap the claimed ranges ( and where one of ordinary skill in the art at the time of filing the invention knows that formulated lubricating composing for gears will comprising additives which improve efficiency) 
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-25 of U.S. Patent No. 8,921,290 Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the issued patent claim the use of a bimodal base oil blend having Group IV base oils (i.e. PAO) which include metallocene PAO having kinematic viscosities which overlap the claimed ranges ( and where one of ordinary skill in the art at the time of filing the invention knows that formulated lubricating composing for engines will comprising additives which improve efficiency) 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 accompanying this office action.  For example:
Sullivan et al (US 2006/0178279) discloses a traction reducer fluid modifying the traction coefficient of high viscosity fluids for use in roller and spherical bearings, gears, [0023] comprising at least on Group I-V base stocks with additives and/or viscosity index improvers [0024] the base stock includes at least one of an ester, poly alkylene glycol and alkylate naphthalene [0025] The traction reducer is selected from a group includes poly alpha olefins and hydrocarbon fluids and mixtures thereof [0026] preferably poly alpha olefins [0029] where the traction reducer has a viscosity less than or equal to 3 cSt at 100°C [0027]The composition has at least one fluid with a viscosity greater than the  traction reducer and the blend resulting has a traction coefficient lower than the second fluid [0028] 
The traction reduces include one or more base oils such as PAO2 and PAO150 and the final composition will meet the requisite requirements.  The PAO include Spectrasyn 2 and Supersyn 2150 from ExxonMobil [0052] 
The PAO includes those from metallocene catalysts [0064] which are also commercially available [0064] The viscosity index improvers include high viscosity index poly alpha olefins with Kv100° 3-15000 cSt such as Spectrasyn Ultra by Exxonmobil [0069] 
For example: 

    PNG
    media_image14.png
    434
    635
    media_image14.png
    Greyscale
the traction coefficient of fluid 2 is lower at every slide roll ratio tested [0079] 

    PNG
    media_image15.png
    309
    666
    media_image15.png
    Greyscale

(gear oil – sliding/rolling mechanical component) [0085] 
Base oil viscosity greater than 3 cSt at 100 and a traction reducer which is miscible with said base stock and having traction coefficient less than the traction coefficient of the base stock where the base stock a is present 1-99 wt.% and the traction reducer is 99-1 wt.% affording slide to roll ration greater than or equal to 5 %

Tellier et al (US 2011/0195878) discloses a method for improving fuel efficiency by reducing the traction coefficient of the oil using a formulated oil having at least two base stocks of different kinematic viscosities with a difference between the two base stock Kv is at least 30 mm2/s (Abstract) such as engine oil which is a bimodal blend the first base stock being a low kinematic viscosity oil from Group I, II, III, IV or V with a kV100° 2-12 cSt and the second is a Group IV base oil with KV100° of at least 38 cSt.  The first and second blend have a Kv at 100°C of 20 cSt  [0042] 
The first base stock may also be a Group IV base stock of PAO [00790] PAO  useful in the composition may be metallocene made mPAO [0073] the second PAO base stock includes metallocene PAO  preferably [0106] 
The composition may further comprise additives such as antioxidant, corrosion inhibitor, etc. [0111]
Haigh et al (US 2011/0136714) discloses a lubricant blend comprising at least two base stocks the first with viscosity greater than 135 cSt Kv 100°C and a second with a viscosity less than 60 cSt Kv100°C and a polyol ester (Abstract) The composition has a metallocene catalyzed PAO (mPAO)[0027] The bimodal blend of viscosity provide s a temperature benefit by lowering the lubricant temperature in gear testing by approx. 10 C to provide increased efficiency boosts and extended seal life [0024] The PAO has a Kv at 40° of from 4 to 50000 preferably from 10 to 30,000 [0048] (overlapping the claimed range) 
Table 1

    PNG
    media_image16.png
    525
    295
    media_image16.png
    Greyscale

In a preferred embodiment the high viscosity mPAO has a viscosity of greater than 135 kV100° [0077] cSt and blended with a low viscosity base stock PAO [0075] the second base stock has a kV of less than 60 Cst or less than 10 cSt and more than 1.5 cSt [0078] The first base stock is 10-70 % or 20 – 60 % [0103] 
The composition comprises additives such as those in gear oil packages such as detergent dispersant, etc. [0101] 

    PNG
    media_image17.png
    272
    618
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    667
    854
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    302
    606
    media_image19.png
    Greyscale

Showing the metallocene PAO KV150 at 100°C (i.e. 1701 cSt at 40°C) with a PAO 4 cSt at 100°C forming blend having KV at 40°C of 33.08 

    PNG
    media_image20.png
    438
    578
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    325
    650
    media_image21.png
    Greyscale

Where the PAO with viscosity of at least 135 cSt Kv 100° is a metallocene catalyzed PAO (See claim 4 reference) 
For use in a tapered roller bearing [0071] 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057.  The examiner can normally be reached on M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/PAMELA H WEISS/Primary Examiner, Art Unit 1796